Citation Nr: 9931933	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a kidney disorder.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to an acquired bilateral eye disability to 
include diabetic retinopathy with macular edema, cataracts, 
and vision loss.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from May 1962 to 
September 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which, in pertinent part, denied service connection for a 
heart disorder, a kidney disorder, diabetes mellitus, and a 
bilateral eye disability to include diabetic retinopathy, 
cataracts, and vision loss.  In August 1998, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The veteran has been represented 
throughout this appeal by the Alabama Department of Veterans 
Affairs.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A heart disorder was not objectively manifested during 
active service or for many years following service 
separation.  The veteran's current chronic cardiovascular 
disabilities have not been shown to be due to active service.  

3.  Service connection is currently in effect for left tibial 
plateau fracture residuals.  

4.  A kidney disorder was not objectively manifested during 
active service or for many years following service 
separation.  The veteran's current chronic renal failure has 
not been shown to have originated during active service or 
secondary to a service-connected disorder.  
5.  Diabetes mellitus was not objectively manifested during 
active service or for many years following service 
separation.  The veteran's current diabetes mellitus has not 
been shown to have originated during active service or 
secondary to a service-connected disorder.  

6.  An acquired bilateral eye disorder was not objectively 
manifested during active service or for many years following 
service separation.  The veteran's current diabetic 
retinopathy with macular edema and cataracts have not been 
shown to have originated during active service or secondary 
to a service-connected disorder.  

7.  Refractive error is not a disability for which VA 
compensation benefits may be awarded.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a heart disorder.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a kidney disorder.  38 
U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  38 
U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral eye 
disability to include diabetic retinopathy with macular 
edema, cataracts, and vision loss.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded 


claims within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claims.  Generally, a "well-grounded" 
claim is one which is plausible.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that, in 
order for a claim for service connection to be well-grounded, 
there must be (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for a heart 
disorder, a kidney disorder, diabetes mellitus, and a 
bilateral eye disability.  It is necessary to determine if he 
has submitted a well-grounded claim with respect to each 
issue.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease including hypertension 
and/or diabetes mellitus becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for left tibial plateau fracture 
residuals.  


I.  Heart Disability

The veteran asserts on appeal that service connection is 
warranted for a heart disability as his current chronic 
cardiovascular disabilities became manifest during active 
service.  A July 29, 1968 naval treatment record indicates 
that he complained of left anterior chest wall pain 
associated with inspiration.  A contemporaneous chest X-ray 
was reported to be normal.  Treating naval medical personnel 
advanced an impression of "pleuritic pain-pleurodynia?"  A 
July 30, 1968 naval treatment entry notes that the veteran 
was no longer complaining of chest pain.  An August 1968 
naval hospital summary states that the veteran complained of 
malaise, myalgia, cough, and right hemithorax pain.  A 
contemporaneous general physical examination revealed no 
abnormalities.  An impression of a viral syndrome was 
advanced.  A September 1968 hospital summary and associated 
clinical documentation from the Rota, Spain, United States 
Naval Hospital relates that the veteran complained of the 
recent onset of sharp left chest pain which was exacerbated 
by breathing.  The veteran denied any cough or other 
pulmonary symptoms.  Upon admission, the veteran was 
diagnosed with chest pain of unknown etiology.  Treating 
naval medical personnel observed a blood pressure reading of 
140/88 mmHg.  A contemporaneous electrocardiographic study 
revealed non-specific "ST segment changes" which were felt 
to be "probably normal" for the veteran.  Upon discharge 
from the hospital, the veteran was asymptomatic and diagnosed 
with "observation medical, chest pain."  An October 1968 
treatment record states that the veteran denied having any 
chest pain since discharge from the hospital.  On 
examination, the veteran exhibited a normal heart and a blood 
pressure reading of 138/90 mmHg.  At his August 1971 physical 
examination for service separation, the veteran's heart and 
vascular system were reported to be normal.  A blood pressure 
reading of 138/88 mmHg was noted.  

At his September 1986 Naval Reserve physical examination for 
enlistment, the veteran denied having ever experienced "pain 
or pressure in chest," "palpitation or pounding heart," 
"heart trouble," or "high or low blood pressure."  On 
examination, the veteran exhibited a normal heart and 
vascular system.  A blood pressure reading of 150/84 mmHg was 
noted.  At his October 1987 Naval Reserve annual physical 
examination, the veteran again denied having ever experienced 
"pain or pressure in chest," "palpitation or pounding 
heart," "heart trouble," or "high or low blood pressure."  
On examination, the veteran exhibited a blood pressure 
reading of 160/98 mmHg was noted.  At an August 1990 Naval 
Reserve physical examination for reenlistment, the veteran 
again denied having ever experienced "pain or pressure in 
chest," "palpitation or pounding heart," "heart trouble," 
or "high or low blood pressure."  On examination, the 
veteran exhibited a normal heart and vascular system.  A 
blood pressure reading of 160/90 mmHg was noted.  

A January 1997 VA treatment record notes that the veteran 
denied having ever had chest pain.  He presented a history of 
congestive heart failure, coronary artery disease, atrial 
fibrillation, and hypertension.  Diagnostic impressions of a 
history of atrial fibrillation and congestive heart failure 
were advanced.  A February 1997 VA treatment record reflects 
that the veteran sought "follow up" on his heart disease 
and hypertension.  The veteran was diagnosed with heart 
disease and hypertension.  

At an April 1998 VA examination for compensation purposes, 
the veteran reported that: he was hospitalized upon his 
complaints of chest pain in the mid-1960's while stationed in 
Spain; he thought he had a heart attack at that time; he 
subsequently experienced episodic shortness of breath; and he 
was diagnosed with congestive heart failure and hypertension 
in November 1996.  A contemporaneous chest X-ray study 
revealed borderline cardiomegaly with a small bilateral 
pleural effusion.  A contemporaneous electrocardiographic 
study showed a left bundle branch block.  The veteran was 
diagnosed with congestive heart failure, a history of cardiac 
arrhythmia, a left bundle branch block, and essential 
hypertension.  

In his June 1998 notice of disagreement, the veteran advanced 
that he had a "heart condition in the service."  At the 
August 1998 hearing on appeal, the veteran testified that he 
initially manifested a heart condition during active service 
between 1965 and 1967 while stationed in Rota, Spain.  He 
stated that he was hospitalized upon his complaints of chest 
pain for approximately a week at the base hospital; was 
treated by naval medical personnel for an apparent heart 
attack; and was subsequently diagnosed with a heart murmur.  
Following his discharge from the hospital, the veteran 
experienced continuous bilateral leg and ankle swelling; 
shortness of breath; and blood pressure readings of between 
140/80 and 160/80 mmHg.  The veteran acknowledged that he was 
initially diagnosed with a chronic heart disorder in 1996 or 
1997 and not had any heart "problems" during the period 
between service separation and 1997.  He stated that his 
complaints of lower extremity swelling and shortness of 
breath were attributed to his current congestive heart 
failure.  He was told by a private physician in 1996 or 1997 
that he exhibited evidence of a prior heart attack.  

A cardiovascular disorder was not objectively shown during 
active service or for many years after active service.  While 
he asserts that he was treated for a heart disorder 
manifested by chest pain during active service, the veteran's 
service medical records are devoid of any clinical findings 
of a cardiovascular disability.  The veteran was treated for 
chest pain of unknown etiology at the Rota, Spain, Naval 
Hospital in 1968.  A cardiac etiology for his chest pain was 
not identified at that time.  The first clinical 
documentation of the claimed disorder is dated in 1997, some 
twenty-six years after service separation.  The record 
contains no findings as to the etiology of the veteran's 
current chronic cardiovascular disabilities.  Indeed, the 
veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

Although the veteran reports that one examiner noted that 
there was evidence of a prior heart attack, there is no 
evidence, excluding testimony, that links the report to 
service.  Given this fact, there is no duty to obtain that 
record.  The veteran has not advanced that he sustained the 
claimed disorder in combat.  In light of this fact, the Board 
finds that the provisions of 38 U.S.C.A. § 1154 (West 1991) 
do not serve to advance his claim.  See Libertine v. Brown, 9 
Vet. App. 521 (1996).  
As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
cardiovascular disability and active service or 
cardiovascular-renal disease including hypertension became 
manifest to a compensable degree within one year of service 
separation, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).


II.  Kidney Disorder

The veteran's service medical records make no reference to a 
kidney disorder.  A January 1997 VA treatment record states 
that the veteran presented a history of a nephrotic syndrome 
and chronic renal failure.  In his June 1998 notice of 
disagreement, the veteran advanced that while he was 
diagnosed with a kidney disorder during active service, he 
was not provided with any inservice follow up treatment.  He 
advanced that his heart disability contributed to the onset 
of his kidney disorder.  

At the August 1998 hearing on appeal, the veteran reiterated 
that he believed that his current kidney disability was 
caused by his heart disability.  He acknowledged that he was 
not treated for a kidney disorder during active service.  The 
veteran testified that he was initially told that he had a 
kidney disorder in 1997.  He clarified that a private 
physician related his kidney disability to his heart's 
inability to provide proper circulation.  

A kidney disorder was not objectively shown during active 
service or for many years after service.  The first clinical 
documentation of the claimed disorder is dated in 1997, some 
twenty-six years after active service.  The record contains 
no findings as to the etiology of the veteran's current 
chronic renal failure.  The veteran's claim is supported 
solely by the accredited representative's statements and his 
own testimony and statements on appeal.  Such lay statements 
do not constitute competent evidence to render the veteran's 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Statements as to 
what the veteran may have been told by a physician during or 
after service, standing alone, are insufficient to establish 
a medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  

The veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
kidney disability and active service; cardiovascular-renal 
disease became manifest to a compensable degree within one 
year of service separation; or the veteran's current kidney 
disability is etiological related to his service-connected 
disability, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).


III.  Diabetes Mellitus

The veteran's service medical records make no reference to 
diabetes mellitus.  At his August 1990 Naval Reserve physical 
examination for reenlistment, the veteran was observed to 
have a blood sugar reading of 318 which required further 
evaluation.  A January 1997 VA treatment record conveys that 
the veteran was being treated for diabetes mellitus.  A June 
1997 VA treatment record states that the veteran was 
diagnosed with insulin-dependent diabetes mellitus.  At the 
April 1998 VA examination for compensation purposes, the 
veteran reported a history of insulin-dependent diabetes 
mellitus of four years' duration.  

In his June 1998 notice of disagreement, the veteran stated 
that while he had diabetes mellitus during active service, he 
received no inservice follow up treatment.  He advanced that 
his heart disorder "contributed" to his diabetes mellitus.  
At the hearing on appeal, the veteran acknowledged that he 
did not have diabetes mellitus during active service.  He 
testified that he was initially diagnosed with diabetes 
mellitus in 1995.  The veteran related that he had been told 
by a private physician in 1996 that his current diabetes 
mellitus was caused by his heart disorder.  

Diabetes mellitus was not objectively shown during active 
service or for many years after service.  The first clinical 
documentation of the claimed disorder is dated in 1997, some 
twenty-six years after active service.  The record contains 
no findings as to the etiology of the veteran's current 
insulin-dependent diabetes mellitus.  The veteran's claim is 
supported solely by the accredited representative's 
statements and his own testimony and statements on appeal.  
Such lay statements do not constitute competent evidence to 
render the veteran's claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).  Statements as to what the veteran may have been told 
by a physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
diabetes mellitus and active service; diabetes mellitus 
became manifest to a compensable degree within one year of 
service separation, or the veteran's diabetes mellitus is 
etiological related to service-connected disability, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  Accordingly, the instant 
claim is denied.  38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


IV.  Bilateral Eye Disorder

The veteran's service medical records do not refer to an eye 
disorder.  A February 1997 VA treatment record notes that the 
veteran stated that he needed laser surgery on his eyes.  A 
June 1997 VA treatment record states that the veteran had a 
history of insulin-dependent diabetes mellitus with 
background diabetic neuropathy.  An impression of right eye 
cotton spot macular edema was advanced.  VA clinical 
documentation dated in July 1997 reflects that the veteran 
underwent right eye focal laser surgery for cotton spot 
macular edema.  

At the April 1998 VA examination for compensation purposes, 
the veteran complained of blurred vision.  On general medical 
examination, the veteran was diagnosed with "impaired vision 
bilateral secondary to diabetic neuropathy."  On 
contemporaneous ophthalmological evaluation, the veteran 
complained of poor visual acuity secondary to diabetes 
mellitus.  He reported that he had undergone bilateral laser 
eye treatment.  The veteran was diagnosed with bilateral 
refractive error, early cataracts, and severe bilateral 
non-proliferative diabetic retinopathy with clinically 
significant macular edema.  

In his June 1998 notice of disagreement, the veteran advanced 
that his heart disability contributed to his diabetic 
neuropathy.  At the hearing on appeal, the veteran testified 
that he initially manifested an eye disorder in 1997.  He 
believed that his diabetes mellitus and associated diabetic 
retinopathy were precipitated by his heart disorder.  

An eye disorder was not objectively shown during active 
service or for many years after service.  The first clinical 
documentation of the claimed disorder is dated in 1997, some 
twenty-six years after active service.  The veteran's current 
bilateral eye disabilities have been clinically attributed to 
his nonservice-connected diabetes mellitus.  The veteran's 
claim for service connection is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  Such lay statements do not 
constitute competent evidence to render the veteran's claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Statements as to 
what the veteran may have been told by a physician during or 
after service, standing alone, are insufficient to establish 
a medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  Additionally, the Board observes that VA disability 
compensation may not be awarded for refractive errors.  38 
C.F.R. §§ 3.303(c), 4.9 (1999).  

The veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
eye disabilities and active service or the veteran's current 
eye disabilities are etiological related to service-connected 
disability, the Board concludes that the veteran's claim for 
service connection is not well-grounded, the Board concludes 
that the veteran's claim for service connection is not 
well-grounded.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  



IV.  Doctrine of Doubt and 38 C.F.R.§ 3.103 (1999)

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

It is clear that the hearing officer explored the possibility 
of the existence of other relevant evidence.  As there is no 
such outstanding evidence, the provisions of 38 C.F.R.§ 3.103 
(1999) have been met.  


ORDER

Service connection for a heart disorder is denied.  Service 
connection for a kidney disorder is denied.  Service 
connection for diabetes mellitus is denied.  Service 
connection for a bilateral eye disability to include diabetic 
retinopathy with macular edema, cataracts, and vision loss is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

